PER CURIAM.
This is an appeal from a non-final order, transferring a personal injury action from Indian River County to Osceola County. We affirm, having concluded that the trial court did not abuse its discretion in granting the change of venue sought by a defendant pursuant to section 47.122, Florida Statutes (1985). See Tucker v. Fianson, 484 So.2d 1370 (Fla. 3d DCA 1986); Hu v. Crockett, 426 So.2d 1275 (Fla. 1st DCA 1983); Bingham v. Manson, 363 So.2d 370 (Fla. 1st DCA 1978). See also Levy v. Hawk’s Cay, Inc., 505 So.2d 24 (Fla. 3d DCA 1987), and cases cited therein.
LETTS, GLICKSTEIN and GUNTHER, JJ., concur.